    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 1 of 44



 

 

 

 

 

 

 

 




             EXHIBIT 17
         Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 2 of 44



 
 
October 29, 2018 
 
 
Dear Judge Caproni,  
 
I am delighted to have the opportunity to write in support of my friend Alain Kaloyeros.  I work at Miami 
Sun, which is a tanning salon in Albany, NY.  Alain is a long‐time client but more importantly has become 
a very close friend since we met 13 years ago. 
 
Living in Albany, you must know that Alain is a pillar of our community. His hard work doesn’t go 
unnoticed starting as a professor at SUNY and eventually founding SUNY Polytechnic Institute. His work 
continues to bring economic growth and jobs to the Albany area. 
 
On a more personal level, Alain brings kindness and warmth to everyone he knows. I wanted to touch on 
a few experiences that I thought really shows my relationship with Alain.  I once mentioned to him that I 
was about to take one of my first flights on a plane and that I was quite nervous.  Part of this was, due to 
                                                                   Alain listened to my concerns patiently 
and re‐assured me.  At the end of the conversation, Alain told me to upgrade to first class on him 
                                                                                                               
                                                                                                  This is the 
kind hearted person he is, he would do anything for anyone.   He is one of the longest friendships I have 
had in my life and I am honored to call him my friend.  
 
Alain has also helped my family out.  When my sister was diagnosed with 
                                                         Alain was always there to provide emotional 
support, and our experience got him interested in the                                         He now makes 
a generous annual donation at the                                 every year.   
 
Besides Alain’s generosity he has a great sense of humor which goes along with his outgoing personality. 
Not only does Alain brighten up my day he always makes me laugh on a daily basis. I hope Alain knows 
how much his friendship means to me. 
 
I could go on and on about all the nice things Alain has done for me and my whole family but I want to 
emphasize who he is as a person and he is a great one.  I can always count on Alain to be in my corner 
which is why I will always be in his.  
 
Please do not hesitate to contact me if you would like to discuss this letter further. 
 
Sincerely, 

Jessica Decker
 
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 3 of 44



 

 

 

 

 

 

 

 




             EXHIBIT 18
       Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 4 of 44



September 4, 2018

Dear Judge Caproni,
 Allow me to introduce myself on behalf of Dr. Alain Kaloyeros.
My name is Beverly A. Bardequez, a 3rd generation African American woman living in the
historic Rapp Road District of Albany, New York's Pine Bush. I currently serve as President of
the Rapp Road Historical Association which is a non-profit organization working to preserve and
restore this historical African American Community.

The community was established in May,1930 by a minister and tenant farmers who migrated
from Shubuta, Mississippi during the Great Migration era (1930-1960 ’s). A period in history
when hundreds of thousands Negroes left the south escaping racism, oppression, poor
educational opportunities, unfair employment practices and lynchings. Twenty-three families
settled in the Pine Bush area of Albany and recreated the rural southern life they had left
behind. Today fifteen of the twenty-three buildings remain with 2nd, 3rd, 4th and 5th generation
residents residing in some of the homes. Rapp Road was placed on the NYS Historic Registry
in 2002 and the National Historic Registry in 2003. In May, 2006 the Rapp Road Historic District
was granted a charter by New York State Department of Education. The Association was
granted non-profit status in 2015 for the purpose of applying for grants and fundraising to
preserve its history and restore some of the buildings.

In November, 2015 I contacted Dr. Alain Kaloyeros’ office at SUNY Polytechnic Institute with the
hope of receiving some type of financial support from the college. Dr. Kaloyeros agreed to meet
with me to determine how the college might assist our Association. Much to my surprise he
offered to do a fundraiser gala for us. He was genuinely interested in the history of the Rapp
Road Historic District and arranged for me to meet with staff to set the wheels in motion. The
fundraiser was held in April, 2016 at SUNY Polytechnic Institute’s beautifully restored Kiernan
Plaza Building in downtown Albany. The gala was quite elegant and a huge success due in
large part to Dr. Kaloyeros’ input. There were an estimated three hundred guests in attendance.
The Rapp Road Historical Association raised over thirteen thousand dollars ($13,000).

What impresses me most regarding Dr. Kaloyeros was his commitment and interest in
supporting the Capital Region Area in and around Albany, New York. His willingness to assist
the Rapp Road Historic District in preserving its history is an illustrastive example. The time and
effort he afforded this community demonstrates he is an individual who cares about community.

Dr. Alain Kaloyeros has made many great contributions to New York State. A man whose worth
should be measured for his innovative vision. It is my sincere hope that he will be granted
leniency with the court.

Respectfully,
Beverly Bardequez
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 5 of 44



 

 

 

 

 

 

 

 




             EXHIBIT 19
Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 6 of 44
Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 7 of 44
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 8 of 44



 

 

 

 

 

 

 

 




             EXHIBIT 20
        Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 9 of 44



 
November 15, 2018 
 
Dear Judge Caproni, 
 
I write to give you my perspective on Alain Kaloyeros’s contributions to my region.  Everyone 
has  their  passions  in  life,  and  mine  is  growing  the  video  gaming  cluster  here  in  Upstate  New 
York by creating jobs for local engineers and college graduates.  I helped found Agora Games in 
Troy which later became part of Warner Brothers, and in 2012 I spent every dollar I had to start 
my own small game studio, MadGlory Interactive, located in Saratoga. 
 
Early on we identified a major challenge for our region; while the number of game studios was 
growing steadily, our High Schools and Colleges didn’t have programs to create students with 
the kind of talents we needed.  Along with other local game companies my team at MadGlory 
started  reaching  out  to  educational  institutions  about  the  problem  and  we  quickly  became 
disillusioned  at  the  disconnect  between  academia  and  the  realities  of  our  industry.    It  was 
about that time in 2016 that we met Dr. Alain Kaloyeros at SUNY Poly.   
 
When  we  spoke  to  Dr.  Kaloyeros  for  the  first  time  we  were  surprised  to  find  someone  that 
cared  so  much  not  only  about  his  institution  and  his  students,  but  about  our  state  and  the 
Capital Region  as  well.   When  he  spoke  about  institutional  changes  he  spoke  about  timelines 
that spanned months instead of years.  He introduced us to the  team at SUNY IT  and told us 
that they had dreams of creating just the type of program we were looking for.  Soon after we 
met  excited  students,  professors,  and  even  started  working  together  to  design  a  lab  where 
students could work on solving real world problems in the industry.  It was exciting and quite 
touching to meet someone who worked so hard and cared so much about inspiring change. 
 
Outside  of  the  relationship  we  formed  over  curriculum  development,  Dr.  Kaloyeros  kindly 
offered  his  advice  anytime  I  needed  it  to  help  keep  my  company  afloat  as  well;  no  strings 
attached.  I’m not sure how he had time to answer phone calls from me in addition to his role 
at  SUNY  Poly,  but  he  always  did.    Over  the  years  I  found  his  advice  and  guidance  to  be 
invaluable.  I eventually hired his son, Nicholas, who has proven to be equally adept at solving 
our problems.  I’m proud to say that MadGlory grew up and in 2018 joined forces with a large 
game company based in Seoul, South Korea.  In fact, we’re the very first studio in New York to 
provide  such  a  direct  link  to  the  gaming  industry  in  Asia.   These  days  we’re  in  the  process  of 
       Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 10 of 44



creating even more gaming jobs here in Upstate and we’re still pushing hard to find new and 
innovative ways to work with our Colleges and Universities.  I credit Alain’s patience, guidance 
and support in part to our success.   
 
In  my  relationship  with  Alain  I  have  experienced  an  individual  who  is  brilliant,  kind  and 
dedicated to our region and our state.  He has been an invaluable resource to me and my team, 
and a selfless advocate for our industry.   
 
Please do not hesitate to contact me if you should require any further information. 
Kind Regards, 
Brian Corrigan 
Studio Director – PUBG MadGlory LLC. 
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 11 of 44



 

 

 

 

 

 

 

 




              EXHIBIT 21
Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 12 of 44
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 13 of 44



 

 

 

 

 

 

 

 




              EXHIBIT 22
      Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 14 of 44




November 2, 2018


Honorable Valerie E. Caproni
United States District Court



Dear Judge Caproni:

I am writing on behalf of Dr. Alain Kaloyeros to give you my perspective on his personality and
accomplishments.
I believe that I am uniquely situated to judge his success. I served as the President of Atari, the
videogame and computer company. I went on to become an early employee at Apple, and was
personally hired by Steve Jobs. I became the VP & General Manager of Apple’s personal
computer business and Apple International. My work since has focused on other technology
companies, private equity, and nonprofit boards.
I first met Dr. Kaloyeros in 2007 when he reached out to me, asking if I would consider joining
the Board of Directors of Fuller Road Management Corporation. He told me that my experience
in the technology industry could be useful to the organization. I met with him, and he explained
what he and his team were developing at FRMC and CNSE. I found it exciting and agreed to
help, finally serving between 2007 and 2015.
During my time on the Board, I worked closely with Dr. Kaloyeros and other Board members as
his team developed advanced semiconductor technology. The new chips were a quantum leap
over the existing versions because they were more reliable and resulted in enormous cost savings.
Dr. Kaloyeros was able to forge a partnership between Intel, IBM, Samsung, and Global
Foundries to commercialize the new technology. This was the first time, to my knowledge, that
all of these competitive companies cooperated. The partnership brought millions of dollars into
CNSE and created around two thousand jobs. It also had a permanent impact on the
semiconductor industry.
I found Dr. Kaloyeros to be very transparent when dealing with the FRMC Board. He solicited
the Board’s input on the opportunities and issues that FRMC was dealing with and showed the
utmost integrity during the Board’s discussions. He clearly valued the Board members’ input.
Dr. Kaloyeros was also deeply involved in supporting the Tech Valley High School, which I co-
founded. The school specialized in STEM and drew interested students from several districts in
the Capital region. Dr. Kaloyeros helped us to design the curriculum, worked closely with our
administrators and teachers, and made sure that students had the opportunity to take advanced
college-level courses at SUNY Poly. He spent hours with the students to educate them on how
important STEM education could be for the future. He even set aside space on his modern tech
      Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 15 of 44



campus for the high school to relocate—a rare chance which gave the school a permanent home.
Having watched him talk to the students at TVHS, I know that he cared deeply about their
futures and saw each of them as a potential scientist.
I ask that your sentence consider not only the facts in the trial, but also Dr. Kaloyeros’s
commitment to New York State, the semiconductor industry, and the students at TVHS and
SUNY Poly.
Thank you,
John Cavalier
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 16 of 44



 

 

 

 

 

 

 

 




              EXHIBIT 23
        Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 17 of 44




Archie M. Blais

                                                                  September 4, 2018




Dear Judge Caproni,

I'm writing this letter in support of my Friend Alain Kaloyeros, a man who I've known
for 30 years.

I first met Alain back in 1988 while I was in charge of the SUNY Albany Electrical
Department and he was a physics professor. I would interface with the professors while
laying out electrical engineering projects and researching the special needs for the
equipment in the labs and classrooms.

This was Alain's first lab, and it contained some of the most sophisticated systems I've
seen. I was requested by Alain to design and build a gas monitoring cabinet that would
shut down the entire system if there was a leak. Alain was adamant about installing
redundancy in this gas monitoring cabinet and also adamant about safety. I assured him
it would work as designed, but I’ll never forget what he said to me: “the parents of these
students entrust me with their sons and daughters’ well-being, that trust is paramount to
anything I do!”

In his early days at SUNY, Alain was like the Pied Piper: he had students following him
everywhere and he very often missed lunch helping them. He went on to help many,
many students achieve their goals, and many of his past students now hold high
positions in the nanotech world's biggest companies. I used to put in long hours
working at SUNY, but my hours and efforts paled in comparison to his.

Alain and I worked together on many labs and projects over the next ten plus years until
SUNY expanded across Fuller Road and CESTM (Center for Environmental Sciences
and Technology Management) was born. The CESTM building was about 30%
complete when the Construction/Project manager quit. I received a phone call from my
boss at SUNY asking if I'd be able to fill in for the Construction Manager, and I jumped
at the chance to work with Alain again. Everyone on our team put in long hours but
again, Alain would be on site every morning before I got there and he was usually the
last to leave at night.

Alain was the architect for something that was revolutionary at the time, bringing the
        Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 18 of 44


University, New York State and private companies under one roof to work in concert
designing and building what we call wafers (Micro-Chips). It seemed like every month,
there was a new breakthrough in nanotechnology, all because of this guy we knew as the
“Nano-Geek”!

After the CESTM building was completed, I returned back to my position at SUNY. I
was proud of the work I did helping to bring the CESTM building to life, but that
opportunity would have never happened if it weren't for Alain Kaloyeros.
As I left CESTM, Alain said, “I'll be seeing you around.”

In early 2001, I received a phone call asking, “are you busy?”, it was Alain's CFO
wanting to know if I could meet with Alain, I got excited because I knew there was more
to be done on the CESTM site and I was honored that Alain might be thinking about
bringing me on, I was right and within a few weeks I permanently made the transition
from SUNY to CNSE.

Alain worked as hard as ever to build the “Nano-Fab North” Building (NFN), housing
companies such as IBM, Sematech, Tokyo Electron just to name a few. He went on to
build NFS, NFC, NFE, NFX and the ZEN buildings, employing thousands of people,
providing them with good salaries, benefits and a reason to get up every morning. All
this probably wouldn't have happened if it weren't for hard work and dedication of Alain
Kaloyeros!

While at CNSE, I saw Alain close-up as he would annually welcome hundreds of middle
and high school students from all over the state get a feel for the nanotechnology future
that awaited them. Alain had the best of his in-house scientists show these students
everything from Clean-room Protocol to operating photovolalic powered vehicles
through the halls.

Judge Caproni, Alain Kaloyeros is a very good friend and a brilliant person, who has, as
long as I've known him, been interested in bettering mankind, I know that sounds corny
but it’s true and our society would be better served having Alain teaching and exploring
new ways to make our lives better than being sent away.

I thank you for hearing me out.

      Sincerely yours,

      Archie Blais
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 19 of 44



 

 

 

 

 

 

 

 




              EXHIBIT 24
        Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 20 of 44




November 9, 2018




 To whom it may concern,



I've known Dr. Alain Kaloyeros for almost 4 years now, and I can say with confidence that he's kind,
thoughtful, genuine, and hard-working. My friendship with Alain began as a business relationship at
a health club, Sportime, with me as his personal trainer and him as my client. Over time, our
relationship turned into a friendship that I treasure dearly.

In November of 2015, I was approached by a friend who knew Alain and said that he was looking to
get himself in shape, and thought that I'd be the best person for the job. Alain and I met a week
later for evaluation and to set up some fitness appointments. My first impression of him was that
he was very professional and excited for a new challenge. As our training began and we got to know
each other, I noticed something about him that made him stand out from every other client that I
had worked with. Alain never took a training session for granted, and made the absolute most out
of every single appointment. In one of our earliest appointments, he appeared nauseated due to
exercise, and I had told him that we should take a break, to which he replied, "I'm here to be
pushed." He proceeded to complete the entire exercise set, when virtually anyone else would have
quit.

As the months went on, I was dumbfounded to see that he was progressing rapidly and faster than
my other clients who were athletes, and less than half his age. His work ethic is incredible. As a
trainer, at best, you get a client who will do about 80% of what you ask of them, and they progress
very well. Alain has focus like I've never seen. He completed 100% of what I asked of him and
more. He instantly changed his diet and would always push his body further than what it wanted to
go. I was impressed by how motivated he was, that he could work all day, and attend various
meetings, then muster the strength for an exhausting workout, and then head back to work.

I trained Alain while I was finishing up my last year in university. One instance that always stood out
to me occurred at the end of one of our training sessions. I was taking a physics course and was
having trouble with a concept. I knew he was busy and had to get back to work, but I was hoping he
could give me a brief explanation. Instead he sat me down, took out a pen and paper and began
teaching. I felt bad keeping him, and told him that I understood the concept so that he could leave.
Somehow, he called my bluff and proceeded to write out multiple practice problems and said that
he would not leave until they were completed. I was amazed and couldn't believe that a guy as busy
as him would put his day aside to help me understand a complex principle. Aside from training him
a few times a week, I played a relatively small role in his life, yet, he put his busy day aside to help
me.
         Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 21 of 44




As time went on, our friendship grew and soon, we'd attend dinner outings with friends and he
even attended my son's birthday parties. He knew my son's birthday and has always had a gift for
the occasion.

Alain has been a very good friend to me and knowing him has changed my life. He's taught me so
much about work ethic, discipline, and being there for people who need you. As I graduated
university and went on to a job in the corporate world, Alain has been there as a support system
and has offered many different words of advice to guide me through tough situations at work.
When I made the transition into the corporate work environment, I was filled with anxiety and
wasn't sure I'd be able to thrive. Alain filled me with confidence and assured me that I could handle
it. When I'd have issues managing time and work, he'd give me advice and walk me through the
process. I recently took a promotion into management, and I can easily attribute that to the support
and professional advice that Alain has given me.

Although my time spent with Alain began as a basic business relationship, we've developed an
amazing friendship and bond. He's been a great friend to me, the Sportime fitness community, and
to my family. He's a man of caring, integrity, and discipline, and I know our friendship will continue
for many years.

Sincerely,

  C'~`
`uliano Caprara
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 22 of 44



 

 

 

 

 

 

 

 




              EXHIBIT 25
Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 23 of 44
Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 24 of 44
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 25 of 44



 

 

 

 

 

 

 

 




              EXHIBIT 26
      Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 26 of 44



                                                                                       Zach Wheeler




                                                                                 September 18, 2018

Dear Judge Caproni,

        In early 2015, I first met Dr. Kaloyeros when I was invited to SUNY Polytechnic
Institute to tour the facility. After touring the facility and meeting Dr. Kaloyeros, I knew that this
was something I wanted to be a part of. While in such a great role of leadership and
responsibility, Dr. Kaloyeros took the time to talk to me about SUNY Polytechnic while showing
me the latest innovations and developments on campus as if I were family. Through this
conversation I could see how passionate he was about his work and how proud he was of the
accomplishments made by SUNY Poly. I was most impressed with the fact that he greeted every
employee by name throughout the tour. For a large facility it was a very welcoming
environment.

        After returning back to Florida following my visit to SUNY Poly, I remained in contact
with Dr. Kaloyeros. Nearing completion of college, I decided to send Dr. Kaloyeros my resume
and apply for an open position online. Weeks later I was contacted by human resources for a
position at SUNY Poly. After accepting the job offer, I relocated from Florida to New York
where I began my career. Throughout my career at SUNY Poly, I quickly learned how involved
Dr. Kaloyeros was with the work being done. While challenging at times, I have never worked
for anyone like Dr. Kaloyeros. He pushed not only me, but others to do better. He strove for
greatness. There were no excuses and he knew what we were all capable of. Dr. Kaloyeros was
not only CEO but he was a mentor. Day or night, whenever there was a question he was there to
help.

        Through working closely with Dr. Kaloyeros on several projects at the Albany campus I
recognized his kindness and support to others. I was tasked with a project to help with the
relocation of SUNY Poly’s Children’s Museum (CMOST) to the Albany campus. Dr. Kaloyeros
was as detailed oriented and thoughtful throughout the project as if his own children would
attend the program. He wanted to create the ultimate experience for the children. From the first
day of the project, the interest and experience of the children and community was the number
one goal in mind. He wanted visitors and people from all around the world to learn about the
semiconductor industry and show the research and advances we were making on campus.

        Another example which encompasses Dr. Kaloyeros’s personality would be the event that
he created “Community Day” at SUNY Poly. At this event, SUNY Poly opened the campus to
the community and created an interactive experience throughout the site so the community could
learn the inner workings of SUNY Poly. From tours showing the cleanrooms, hands on
experiments where anyone could participate, entertainment, interactive games for children, it was
the ultimate experience which was his vision. While this was not something we had to do as an
      Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 27 of 44



establishment, it demonstrated what kind of a leader Dr. Kaloyeros was in that he wanted to
support the community while teaching the core values of SUNY Polytechnic Institute.

        While I’m sure this is one of many letters written on behalf of Dr. Kaloyeros, it is my
intent that his kindness and generosity depict his character. Dr. Kaloyeros is a brilliant mind that
society has, and will continue to, benefit from. What many believed to be unimaginable, Dr.
Kaloyeros made a reality. Dr. Kaloyeros put Albany on the map for being innovators and
brought thousands of jobs to New York State, myself included. I could not have asked for a
better mentor to help guide me through the beginning of my professional journey.



Warmest Regards,

Zach Wheeler

 
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 28 of 44



 

 

 

 

 

 

 

 




              EXHIBIT 27
Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 29 of 44
Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 30 of 44
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 31 of 44



 

 

 

 

 

 

 

 




              EXHIBIT 28
      Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 32 of 44




                                   Ronald D. Goldblatt, PhD




November 15, 2018

Judge Valerie Caproni
U.S. District Court


Dear Judge Caproni:

I write on behalf of Alain Kaloyeros, a colleague and friend, to describe Alain’s many good
qualities and ask you to show leniency at sentencing.

I am currently the President and CEO of G3 Technical Services, an executive consulting agency.
I am responsible for all day-to-day management decisions and for the implementation of the
firm’s long and short-term plans. As part of my duties I serve as subject matter expert in all
aspects of semiconductor science and microelectronics during the Washington, DC round table
meetings of the Stanford Research Institute, which was commissioned by the Department of
Defense to conduct a study relating to Government Trusted and Assured Semiconductor
Manufacturing.

I first met Alain over a decade ago when I was working for IBM. I was assigned to IBM’s
efforts to expand in Albany, and we worked together to create and establish the new
semiconductor manufacturing facilities at the University of Albany/CNSE. Dr. Kaloyeros
impressed me with his ability to understand the business goals of academic studies, and to
translate between industry and academia. His involvement was critical to our success in building
the facilities.

I also collaborated with Alain to vie for SUNY Poly and SEMATECH’s designation as a
“Trusted Foundry.” The Department of Defense started the Trusted Foundry program out of
concern that foreign microelectronics suppliers were a security risk for the military. The Chinese
government and Chinese nationals are extensively involved in all levels of the supply chain for
microprocessors, and up to a quarter of all military computer systems rely on Chinese-produced
components. These concerns recently came to a head when Bloomberg reported that the Chinese
military hid espionage chips on computing hardware destined for U.S. military and intelligence
agencies. Although SUNY Poly’s effort to become a Trusted Foundry faltered in the wake of
Alain’s arrest, it is representative of how Alain’s work benefitted Americans.

On a personal level, I have known and worked with Alain for over a decade. Our interaction was
always professional and respectful and I believe that he is a man of integrity. Although he is a
very demanding man, he demands the most of himself. I believe that he was committed, above
all, to the idea that Upstate New York could host its own technology industry.
      Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 33 of 44

November 15, 2018
Page 2


Thank you for your consideration.

Sincerely,


Ronald D.Goldblatt
Ronald D. Goldblatt, Ph.D.
President and CEO
G3 Technical Services, LLC




                                      2
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 34 of 44



 

 

 

 

 

 

 

 




              EXHIBIT 29
       Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 35 of 44




                                NICOTINA & ASSOCIATES LLC

                                Accounting – Taxes – Business Consultants  



 
 
September 5, 2018 
 
To The Honorable Judge Valerie Caproni 
 
RE: Character Reference for Alain Kaloyeros. 
 
Your Honor, 
 

I have had the distinct pleasure and honor of knowing Alain Kaloyeros for more than 10 years, and I 
regard him as a loyal and personal friend.   

Dr. Kaloyeros possesses a deep‐rooted devotion toward his family and friends.  His love and devotion for 
his family also extends, selflessly, in his service to the community in which he resides and to the Greater 
Capital Region.  As a competent, intelligent and well‐educated scientist, Alain has always envisioned and 
strived for a better community.  His hard work, dedication, vision, ingenuity and commitment have 
always served him well.  Those attributes have also helped make SUNY Polytechnic Institute a greatly 
admired, well‐respected and world‐renowned academic institution.  His work attracted the very finest 
and largest private high‐tech companies to the Capital District for research and development, resulting 
in an surge of community pride, job creation, growth, and increased tax revenue.  I believe, and many 
others would agree, that few, if any, individuals have helped advance higher education, research and 
development in our community more than Dr. Kaloyeros.  I know from many of our conversations that 
his love for our community and his many, many students is what motivated him to continue to pursue 
the amazing work he has done.   

Alain has expressed his deepest regrets about the impact his case has had on his family, his friends and 
for the community, at large.  I verily believe that both he and our community will be much better served 
by his being allowed to remain in the community.  Dr. Kaloyeros possesses the requisite attributes and 
values to both assume responsibility and to “make good” on his actions.  His life and the life of his family 
has already been turned upside down.  He lost the job that he loved and his reputation will be forever 
impacted.  I urge that you consider a sentence that allows Dr. Kaloyeros to stay in our community; a 
community which he cherishes and which has greatly benefitted from his care, concern, commitment, 
involvement and tireless efforts.  Alain is a valuable member of our community.  We need him, again, in 
our community.   

I respectfully hope that, with its sentencing, the Court allows Alain to remain a valuable member of our 
community.  Alain is a devoted family man, a loyal friend and a good human being.  All of his past good 
        Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 36 of 44



deeds and efforts are positive proof that a lenient sentence will much better serve the long‐term and 
best interests, the general welfare and the future well‐being of our community. 

It is my sincere hope that the Court takes this letter into consideration at the time of sentencing.  

 

Thank you for your time, attention and consideration. 

 

Respectfully,  

Ottavio Nicotina
Ottavio Nicotina  
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 37 of 44



 

 

 

 

 

 

 

 




              EXHIBIT 30
       Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 38 of 44




August 28th, 2018




Dear Judge Caproni:

My name is Joseph Valenti,                                    I am a good friend of Dr. Alain Kaloyeros,
and I would like to share with you some important information about my dear friend Alain. I first met Dr.
Kaloyeros in the Summer of 2010 at a local Starbucks Coffee Shop located in Stuyvesant Plaza, Albany,
New York.



I remember the day quite clearly as I was sitting at a table and silently thinking, there is that guy, the one
who is always on the local news and described as the Professor of Nanoscience, the Vice President and
Chief Executive Officer for CNSE at University at Albany. There he was standing in line at a local Starbucks
Coffee Shop in a pair of faded jeans and a button-down shirt flipping through a newspaper. He ordered
his coffee and then sat down at a table close to where I was sitting.



At the time, I was conversing with an older gentleman sitting next to me who quietly whispered “he is the
nicest man you will ever meet”. I found it interesting how that man knew exactly what I was thinking. I
spent the next few hours with the older gentleman discussing cars as I was in the market to purchase a
new one. During our conversation, I noticed that customers of all ages were making a conscious effort to
stop and speak with Alain. As I watched, I observed his interaction with people, and how he appeared to
be very kind, polite and gracious, but most of all, I noticed his unique sense of humor, which obviously
caught the attention of others. I found this behavior extremely odd, especially coming from someone
in such a high-powered position as most are usually distant and detached when in public places. Not this
guy. He was different, and very much a people person, down to earth just like the rest of us sitting in that
coffee shop.



A while later Mr. Kaloyeros stood up and started to walk towards us. He shook my friend’s hand, looked
at me and introduced himself as Alain Kaloyeros. I said very nice to meet you Mr. Kaloyeros, and he
replied, “My name is Alain, please call me Alain”. I remember thinking what a very nice man he is indeed.
Mr. Kaloyeros walked out of the store and back to his car. A few days later, I visited the same coffee shop
and was enjoying my morning coffee and paper when Alain walked into the store. He ordered his coffee
and sat at the table close to me even though there were plenty of empty tables nearby. We chatted for
quite some time about everything and anything. It was as if we had known each other for many years,
       Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 39 of 44




and never once did he mention his title or position with SUNY. During our chat, I noticed that he always
made the effort to say hello to the person sitting next to him or to an acquaintance that just walked into
the store. That is the type of man Mr. Kaloyeros is – a true genuine human being with a great admiration
for people. From that day forward, meeting Alain at the local coffee shop became a regular routine and
within the past few years, the coffee routine turned into a biweekly dinner routine for several of us who
now consider Alain a very good friend.



Judge Caproni, I can say it with total confidence that few men have a sincere, compassionate and genuine
heart and few men have contributed to society in a way that Mr. Kaloyeros has. Mr. Kaloyeros is an
exceptional and valuable member of our community, and he has so much to offer the Capital District.
People are naturally drawn to his incredible outgoing personality. He is exceptionally bright and his talent
is unmeasurable.



It has been my pleasure to know Alain for over eight years. I have always found him to be very honest,
kind, hard-working, gracious, very generous, respectful and loyal and most of all incredibly funny. Alain’s
heart is bigger than life, and to know him is to love him.



Thank you in advance for taking the time to read this lengthy letter describing this individual who I am
happy to call ‘my friend’. If I can provide any additional information, please feel free to contact me




Thank you



Joseph Valenti
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 40 of 44



 

 

 

 

 

 

 

 




              EXHIBIT 31
       Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 41 of 44



 
September 20, 2018 
 
Dear Judge Caproni, 
         My name is Gary Lee.  I have been in law enforcement for 34 years and I recently retired 
as  a  sergeant  in  the  Guilderland  Police  Department.    In  the  Fall  of  2016,  I  only  knew  Alain 
Kaloyeros  by  reputation.    But  after  following  the  press  about  SUNY  Poly  and  seeing  him  get 
indicted,  I  felt  compelled  to  send  him  a  message  wishing  him  the  best  with  his  case.    Dr. 
Kaloyeros responded graciously and a few weeks later we met for coffee.   
        Prior to our meeting, my family and I had watched the SUNY Poly complex grow for 
many years and were so impressed by what he had done for our community.   Alain’s 
contribution to this area is without question.  In Albany alone, he has created countless jobs 
and a new University, which has world‐wide recognition for its research.  I thought of Dr. 
Kaloyeros as this “larger than life” local celebrity that was responsible for it all. It was kind of 
surreal to be sitting and talking with him.  While I was expecting the “big” personality that is 
often portrayed in the media, Dr. Kaloyeros was warm, personable, and easy to talk to.  The 
conversation was casual and we talked about our families, our interests and hobbies.  We also 
talked about how mutual interest in tennis.   From our conversation, I could see what made him 
successful.  He has an ability to relate to a broad range of people in a genuine and empowering 
way.  We parted ways with a promise to get together again for some tennis. 
        A few weeks later, we got together to play.  He won, though I was sure to joke with him 
that  he  really  wasn’t  that  good.    We  followed  up  this  match  and  others  with  visits  to  a  local 
restaurant.  Each time, I was struck by the fact people would come up to him and wish him well.  
One time, it was a guy who works at SUNY Poly.  Another time, it was a former student who 
was very happy to see him.   It was clear to me from these interactions that Alain is someone 
who cares deeply for people and has impacted many, many lives. 
        With over 30 years in law enforcement I have complete respect for our Judicial Process. 
I respectfully ask that you consider these points in your decision making: 

     Alain  has  no  prior  record  that  I  know  of.  His  “story”,  from  the  Streets  of  Lebanon 
      training and fighting with the Israeli Army as a teenager to Upstate New York to create 
      the World’s premiere Nanotech Institute, to Manhattan Federal Court is remarkable 
       
     Alain has so much to offer with the knowledge he carries every day. I know that society 
      would benefit immensely from him both as an educator and as the good person that I 
      have come to know.  
 
      Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 42 of 44



Respectfully submitted, 
__/s/____ 
Gary Lee 
    Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 43 of 44



 

 

 

 

 

 

 

 




              EXHIBIT 32
      Case 1:16-cr-00776-VEC Document 914-2 Filed 11/19/18 Page 44 of 44




November 15, 2018



Dear Judge Caproni,

        I have been Dr. Kaloyeros’ tennis coach for approximately 2 years. During that time, we
have developed a close relationship and I cannot say enough about the kind, respectful, fun-to-
be-around, and high character individual that he is. I wish more people could see the side of him
that I have gotten to know, because he is truly one of a kind. For one thing, as busy as he is, he
always takes time out of his day to listen to and support people. I know I have benefited greatly
from the wisdom he has imparted to me over the years. Not a birthday or holiday goes by
without Dr. Kaloyeros sending a note or a small gift to express his appreciation for my help with
his tennis game.

       As far as his effect on the community, words cannot adequately describe it. Everyone
who knows him locally sees him as an extremely intelligent and determined individual who
brought so much business to the area and helped the local economy exponentially. He really has
had a positive lasting impact on our community.

      My hope is that by reading this, you will have a better understanding of the man that Dr.
Kaloyeros is and the impact he has had on so many lives, including my own.

                         Sincerely,

                         Alex Van Cott
